Title: To James Madison from William Savage, 15 September 1801 (Abstract)
From: Savage, William
To: Madison, James


15 September 1801, Kingston, Jamaica. Acknowledges receipt of JM’s letters of 25 June and 6 July. Has transmitted their enclosures to Lord Hugh Seymour, except those relating to Thomas Saunders, delivery of which was prevented by Seymour’s death. Further action awaits arrival of Seymour’s successor, Admiral Montagu, who is now at sea and not expected for several weeks. Hopes Montagu’s principles will be as benevolent as those of Seymour.
 

   RC (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). 1 p.; marked triplicate; followed on same sheet by triplicate of Savage’s 1 Oct. letter and the beginning of his 9 Oct. letter.


   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:164–65 n. 2. JM’s 25 June letter to Savage covered documents on the case of impressed seaman Lawrence Van Vleck; that of 6 July covered documents on the cases of Joseph Bartlett and William Corvell. Documents relating to Thomas Saunders (or Sanders) were forwarded in JM’s letter of 20 June.


   A full transcription of this document has been added to the digital edition.
